DETAILED ACTION
The following Office action concerns Patent Application Number 17/171,198.  Claims 1-10, 12, 13, 19-21 are pending in the application.  
The applicant’s amendment filed June 22, 2022 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on February 25, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on June 22, 2022 and elected Group I, claims 1-10, 12, 13, 19-21, without traverse.  The non-elected claims were canceled by the applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent.(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-10, 12, 13, 19-21 are rejected under 35 U.S.C. § 102(b) as being anticipated by Jun et al (US 2014/0117292).  
Jun et al teaches a nanocrystal comprising a core of InZnP and a shell of ZnSexS(1-x), wherein x is 0 to 1 (claims 1 and 13).  The mole ratio of Se to S increases from a first monolayer at the surface of the core to a second monolayer farther from the core and then decreases from the second monolayer to a third and outermost monolayer of the shell (claim 10).  The average mole ratio of Se to S in the first monolayer ranges from about 2:1 to 20:1 (claim 1).  The outermost monolayer comprises ZnS (claim 11).  
The nanocrystal has a photoluminescence full width at half maximum of less than 45 nm (claim 14).  The nanocrystal has a luminous efficiency QY of greater than 70 % (claim 15).  The nanocrystal has a light emitting spectrum of about 500-750 nm (claim 17).  The nanocrystal has an emission peak at 535-545 nm (par. 153).  The nanocrystal is included in a light emitting device such as a display (claims 28-29).  
Jun et al is prior art to the instant application because instant claim 1 is not fully supported by priority application 14/039,788.  In particular, the priority application teaches that the shell includes a compound of formula ZnSexS(1-x).  However, the priority application does not teach explicitly that the shell comprises Zn, Se and S.  The claim term “comprising Zn, Se and S” is broader in scope than the disclosure “including a compound of formula ZnSexS(1-x)” in the priority application.  Therefore, instant claim 1 is not fully supported by the priority application.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 28, 2022